Citation Nr: 0103679	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-22 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include degenerative disc disease and 
arthritis.   

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen the claim for service 
connection for a low back disorder, to include lumbar 
stenosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran had active service from July 1943 to January 1949 
and from September 1950 to October 1951.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (the RO) which (1) determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for lumbar stenosis and (2) denied entitlement to 
service connection for degenerative disk disease and 
arthritis of the cervical spine.   

The claim for service connection for degenerative disc 
disease and arthritis of the cervical spine is addressed in 
the remand portion of this decision.


FINDINGS OF FACT

1.  In an unappealed October 1989 rating decision, the RO 
denied a claim of entitlement to service connection for a 
back disorder, to include spinal stenosis.  

2.  Evidence submitted since the RO's October 1989 rating 
decision bears directly and substantially upon the specific 
matter under consideration; it is neither cumulative nor 
redundant; and it is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a back disorder to include lumbar 
stenosis.  



CONCLUSION OF LAW

Evidence submitted since the RO's final October 1989 rating 
decision is new and material; thus, the veteran's claim of 
entitlement to service connection for a low back disorder to 
include lumbar stenosis is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim for entitlement to 
service connection for lumbar stenosis.  In the interest of 
clarity, the Board will initially review generally applicable 
law and regulations and discuss the issue on appeal.

Pertinent Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S. C.A. 1110 (West 1991); 38 C.F.R. 
3.3 03 (2000). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (2000). 

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  
The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2000).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Duty to Assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) [to be codified at 38 U.S.C.A. § 5103A].

The Board observes that the VCAA, however, appears to have 
left intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C. § 5103A(f).
   
Analysis

In an October 1989 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disability to include spinal stenosis.  The veteran was 
notified of this determination by a letter from the RO dated 
October 30, 1989.  The veteran filed a notice of disagreement 
with respect to this decision in December 1989.  A statement 
of the case was issued by the RO in March 1990.  However, the 
veteran did not file a substantive appeal as required by 
statute.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 19.30, 19.32, 20.200, 20.202, 20.302 (2000).  Thus, the 
Board finds that the October 1989 rating decision became 
final one year after the issuance of notification of that 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Therefore, in order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. 
§ 3.156.

At the time of the October 1989 decision, the evidence of 
record included the veteran's service medical records and the 
treatment records dated in 1959, 1966 to 1969, 1975 to 1982, 
1984, 1985, and 1988.  

In the October 1989 rating decision, the RO determined, in 
essence, that there was no evidence of a relationship between 
the veteran's current back disability and his period of 
service.  The RO indicated that the service medical records 
showed that in 1951, the veteran had complaints of back 
trouble.  The RO noted that private medical records dated in 
1988 showed that the veteran was treated for back complaints 
and the impression was probable spinal stenosis syndrome.  
The RO indicated that these private medical records were far 
too removed from service to be any value in establishing 
service connection for a back disorder.  

Since filing to reopen his claim, the veteran has submitted a 
medical statement by Dr. J.M. dated in September 1998 as well 
as additional copies of the veteran's service medical 
records.  Treatment records dated from 1989 to 1993 have also 
been associated with the claims folder.   

In his September 1998 statement, Dr. J.M. stated that the 
veteran had a problem with lumbar stenosis.  Dr. J.M. 
indicated that the veteran had showed him treatment records 
for injuries the veteran sustained in an in-service auto 
accident.  Dr. J.M. indicated that the veteran apparently had 
a severe injury to the neck and head.  Dr. J.M. stated that 
this accident may have contributed to the veteran's current 
anatomical problems and symptomatology.  

The Board finds that the September 1998 statement by Dr. J.M. 
is new and material evidence.  This medical evidence 
establishes a possible relationship between the veteran's 
lumbar stenosis and his period of service.  Clearly, this 
evidence was not previously submitted to agency 
decisionmakers.  The Board finds that this medical evidence 
of record bears directly and substantially upon the specific 
matter under consideration, which is whether the veteran's 
lumbar stenosis is medically related to his period of 
service.  As noted above, the reason for the denial of 
service connection in October 1989 was that there was no 
medical evidence of a relationship between the veteran's back 
disability and service.  Thus, the Board finds that the 
statement by Dr. J.M. dated in September 1998 is new and 
material evidence.   

In summary, the Board finds that the evidence submitted since 
the October 1989 rating decision is not cumulative of 
previously submitted evidence, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
Board finds that new and material evidence has been 
submitted, and the claim is reopened. 

For reasons which will be discussed below, the veteran's 
claim of entitlement to service connection for lumbar 
stenosis will be remanded to the RO for development and 
adjudication in accordance with the Veterans Claims 
Assistance Act of 2000.   


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
low back disability to include lumbar stenosis is reopened.  
To that extent only, the appeal is allowed.


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of both claims currently on 
appeal.  

The veteran asserts that his cervical spine disability, to 
include degenerative disk disease and arthritis, and his 
lumbar spine disability, to include lumbar stenosis, were 
caused by a car accident in service.  Service medical records 
show that the veteran was in an auto accident in January 1949 
and sustained a moderate contused wound to the neck.  

There is medical evidence that the veteran currently has 
cervical spine and lumbar spine disabilities.  Review of the 
record further reveals that X-ray examination in August 1984 
revealed severe to moderate osteoarthritic degenerative 
changes.  A September 1988 treatment record reflects a 
diagnosis of probable spinal stenosis syndrome.  X-ray 
examination revealed general lumbar spondylosis and probable 
foraminal stenosis at L5-S1.  In his September 1998 
statement, Dr. J.M. indicated that the veteran had 
significant cervical spondylitic disease and had persistent 
left C5 and C6 radiculopathy, and lumbar stenosis in the 
lower back.  

There is evidence that the veteran's disabilities may be 
associated with his service.  In the September 1998 
statement, Dr. J.M. indicated that the veteran had shown him 
records of treatment for injuries that veteran sustained in a 
car accident in service.  Dr. J.M. stated that the veteran 
apparently had severe injury to the head and neck.  Dr. J.M. 
stated that this type of injury could set up the degenerative 
changes that the veteran had and the accident may have 
contributed to the veteran's current anatomical problems and 
symptomatology.   

Governing law specifically provides that VA's statutory duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) [to be codified 
at 38 U.S.C. § 5103A (d)].

The Board finds that a VA medical examination is necessary.  
There is medical evidence, in the form of Dr. J.M.'s medical 
opinion, which indicates that the veteran's claimed 
disabilities may be associated with his period of service.  
The Board notes that the veteran was not afforded a VA 
examination after filing his claim.  Thus, the Board finds 
that a VA examination is necessary to determine the etiology 
of the cervical spine and lumbar spine disabilities.   

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be contacted by 
the RO and requested to provide the names 
and addresses of the medical care 
providers who treated him for his 
cervical spine and lumbar spine 
disabilities since separation from 
service.  After securing appropriate 
consent from the veteran, any medical 
care providers so identified should be 
asked to provide copies of the veteran's 
treatment records, if such records are 
not currently associated with the claims 
folder. 

2.  The RO should schedule the veteran 
for a VA examination by the appropriate 
specialist in order to determine the 
nature and etiology of the veteran's 
cervical spine disability to include 
degenerative disk disease and arthritis 
and the lumbar spine disability to 
include lumbar stenosis.  The examiner 
should provide a diagnosis for any 
cervical spine or lumbar spine disability 
found on examination.  The examiner 
should review the veteran's medical 
history, including the service medical 
records, and provide an opinion as to 
etiology and date of onset for any 
cervical spine disability and/or lumbar 
spine disability found on examination.  
In particular, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that such cervical and 
lumbar spine disabilities are related to 
or are the result of the auto accident in 
service in January 1949.  The examiner 
should provide complete rationale for all 
conclusions reached.  The report of the 
examination should be associated with the 
veteran's  VA claims folder.   

3.  Thereafter, the veteran's claims for 
service connection for a cervical spine 
disability and lumbar spine disability 
should be adjudicated by the RO.  If all 
benefits sought are not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and provided an opportunity 
to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



